Title: Import Duties, [12 May] 1789
From: Madison, James
To: 


[12 May 1789]

   
   The committee had resumed consideration of the impost bill. The question was whether to strike out the six-cent duty on molasses. Ames suggested that an excise on country rum was preferable to a duty on molasses.


Mr. Madison Said his mind was incapable of discovering any plan that would answer the purpose the committee have in view, and not produce greater evils than the one under consideration. He thought an excise very objectionable, but as no actual proposition for entering into such a system was before the committee, he forbore to say any thing further about it. He admitted an excise would obviate in part some of the difficulties; but he did not think the answer given to his argument altogether satisfactory; yet there was another argument he urged on a former occasion [that] remained unanswered—it was, that, at this moment, the fisheries, distilleries, and all its connections, were laboring under heavier duties than what is proposed; true, the duty is collected in a different mode, but it affects the consumer in the same manner. The gentlemen have said, to be sure, that the duty is evaded, but if half is collected, it amounts to more than 6 cents per gallon.
It is said, that a tax on molasses will be unpopular, but not more so than a tax on salt: Can gentlemen state more serious apprehensions in the former than the latter case? Yet the committee did not forego a productive fund, because the article was a necessary of life, and in general consumption. If there is the disposition, that is represented, for people to complain of the oppression of government, have not the citizens of the southern states more just ground of complaint than others? The system can only be acceptable to them, because it is essentially necessary to be adopted for the public good.
Gentlemen argue, that a tax on molasses is unpopular, and prove it by experience under the British government; if this is to be adduced as a proof of the popularity of a measure, what are we to say with respect to a tax on tea? Gentlemen remembered, no doubt, how odious this kind of tax was thought to be throughout America, yet the house had, without hesitation, laid a considerable duty upon it. He did not imagine that a duty on either of those articles were in themselves objectionable; it was the principle upon which the tax was laid, that made them unpopular under the British government.
It is said that this tax is unjust; now he had not a single idea of justice, that did not contradict the position. If it was considered as it relates to rum, he was certain the consumers of foreign rum paid a larger proportion of revenue into the treasury than the consumers of country rum; they paid more than equal distributive [justice] required—if it was considered as it respected molasses, there would appear no injustice; molasses was consumed in other states, but if it was not, sugar was used in its stead, and subject to a duty full as high as that on molasses. But dismissing both these considerations, and even admitting the whole weight to fall upon the northern states, it would not be disproportioned, because in the long list of enumerated articles subject to a high duty, she imported few or none; indeed the articles were pretty generally taxed for the benefit of the manufacturing part of the northern community—see loaf sugar, candles, cheese, soap, &c. He hoped gentlemen would not infer from this observation, that he thought the encouragement held out by the bill to manufactures improper, far from it; he was glad to see their growing consequence, and was disposed to give them every aid in his power. From this view of the subject, he was inclined to adhere to the bill, and not make any reduction.
